TATE, Judge.
This suit was consolidated for trial and appeal with the companion case of Simpson v. Kimbell Milling Co., 164 So.2d 637 (Docket No. 1138), rendered by us this same date. The present suit is a subrogation claim by the collision insurer of the vehicle driven by Simpson, plaintiff in the companion suit. The present plaintiff insurer’s right to recovery, and all issues of the trial and of the appeal, are identical with the issues in the companion Simpson suit. •
For the reasons stated in the companion appeal, the trial court’s judgment herein is amended so as to strike out the findings that the defendants were guilty of negligence and that the plaintiff’s assured was guilty of contributory negligence; as thus amended, the judgment is affirmed in all other respects. The plaintiff-appellee to pay all costs of this appeal.
Amended and affirmed.